Per Curiam :
Plaintiff had contracts with people in New Zealand for the purchase from them of meat to be delivered in the United States. As a result of the recommendation of the Combined Food Board, New Zealand placed an embargo on the shipment of meat to this country, which prevented the execution of these contracts and deprived plaintiff of its expected profits thereunder.
The Combined Food Board had been created pursuant to an Executive Agreement between the President of the United States and the Prime Minister of England. Plaintiff alleges that the recommendation of this country to New Zealand for the placing of an embargo on the shipment of meat from that country amounted to a taking by this Government of their contracts for meat purchases in New Zealand. It sues for what it says is just compensation, which, it says, is to be measured by the loss of the profits it expected to realize under the contracts.
Defendant demurs. Its demurrer is sustained. We see no substantial difference in the allegations of the petition in *40the instant case and those of Anglo American Trading Corporation v. United States, 109 C. Cls. 859. On the authority of the opinion in that case and on the authority of the cases therein cited, defendant’s demurrer is sustained, and plaintiff’s petition is dismissed.